The opinion of the court was delivered by
Scott, J.
The plaintiff brought this suit to recover a sum of money paid to the defendants for the purchase of a mine. The cause was tried without a jury and the findings and judgment were in favor of the plaintiff, and the defendants have appealed.
The first error complained of is over the admission of certain testimony, and it is contended that some of the necessary findings of the court are totally unsupported except by the testimony in question. This testimony related to representations made by the defendants, or by Charles Crossman, the husband, regarding the existence and character of the mine in controversy, and as to the value of the ores therein contained. It is urged that the same is inadmissible on the ground that the representations were not specifically made to the plaintiff, but were made to other parties, or to the people in the vicinity generally. We think this testimony was admissible. It is evident that the purpose of the defendants was to sell the mine to any one that could be induced to purchase it, and that it was all one continuous scheme or transaction, and the plaintiff was not precluded from showing such representations made in furtherance of that purpose, although the same were not made to him personally.
It is further contended that the findings are not sustained by the evidence, and that, if they are, they do not support the judgment. Without entering upon a discussion in detail of the points urged under these *522heads, we think it sufficient to say that there was evidence tending to show that the mine in fact had no. existence, the location being invalid, and that the ore exhibited as a sample did not come from the mine at all, and there was evidence to sustain the findings which the court made, and the facts found sustain the judgment entered.
It is next contended that the plaintiff was not entitled to a judgment against Mabel Crossman, on the ground that it was not a community liability; but the alleged title to the mine was in her name and the consideration paid therefor was clearly community property, and this contention is untenable.
Affirmed.
Gordon, Anders and Dunbar, JJ., concur.